In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
         ___________________________
              No. 02-22-00161-CV
         ___________________________

      IN THE INTEREST OF J.W., A CHILD



      On Appeal from the 233rd District Court
              Tarrant County, Texas
          Trial Court No. 233-702194-21


   Before Sudderth, C.J.; Wallach and Walker, JJ.
Memorandum Opinion on Rehearing by Justice Wallach
                MEMORANDUM OPINION ON REHEARING

      On the court’s own motion, during our plenary power, we withdraw our prior

memorandum opinion and judgment of September 22, 2022 and substitute the

following opinion (and corresponding judgment).

      Appellant S.G. appeals from the district court’s order terminating her parental

rights to her son, J.W. S.G.’s court-appointed appellate counsel has filed an Anders

brief concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In re P.M., 520 S.W.3d 24, 27 &

n.10 (Tex. 2016) (approving use of Anders procedure in appeals from termination of

parental rights because it “strikes an important balance between the defendant’s . . .

constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)).

      The brief meets the requirements of Anders by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Taylor v. Tex. Dep’t of

Protective & Regul. Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet.

denied). S.G.’s counsel has certified to this court that he provided S.G. with a copy of

the Anders brief and informed her of her right to examine the appellate record and to

file a pro se brief. We gave S.G. until June 22, 2022 to notify us if she wished to file a

pro se response to the Anders brief. We received no response. The Department

notified us that it would not file a brief. On September 29, 2022, seven days after our

                                            2
opinion was handed down, we received from S.G. a request for access to the appellate

record. We now deny S.G.’s request.1

      Upon receiving an Anders brief, we must conduct an independent examination

of the record to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80, 109 S. Ct. 346, 350 (1988); Taylor, 160 S.W.3d at 647. We have

reviewed the entire record, including the Anders brief submitted on S.G.’s behalf. Our

review of the record assures us that any issue that S.G. might raise would be frivolous.

Accordingly, we affirm the district court’s judgment. S.G.’s counsel remains appointed

in this case through any proceedings in the Supreme Court unless otherwise relieved

of these duties. See P.M., 520 S.W.3d at 27.




                                                      /s/ Mike Wallach
                                                      Mike Wallach
                                                      Justice

Delivered: October 27, 2022




      1
       We also deny the subsequent rehearing motion filed by S.G.’s counsel.


                                               3